Citation Nr: 0416093	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  94-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for respiratory 
disease, including an undiagnosed illness manifested by 
respiratory problems.

3.  Entitlement to service connection for an undiagnosed 
illness, manifested by generalized joint pain.

4.  Entitlement to a higher rating for lumbosacral strain 
with arthritis, initially assigned a 40 percent evaluation, 
effective from July 1991.

5.  Entitlement to a higher rating for peptic ulcer disease 
(PUD), initially assigned a 10 percent evaluation, effective 
from July 1993.  

6.  Entitlement to a higher rating for flat feet with corns, 
initially assigned a zero percent evaluation, effective from 
July 1991, and a 10 percent evaluation, effective from 
November 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1965, 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asian Theater of 
Operations from January 2, to June 3, 1991.  He also served 
in the U.S. Army Reserves, including a period of active duty 
for training from March 5 to 18, 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was remanded in June 2001.  At that time, the 
issues included entitlement to a higher rating for right 
wrist sprain, initially assigned a 0 percent evaluation, 
effective from July 1991; however, in a statement dated in 
May 2003, the veteran indicated that he accepted service 
connection and the evaluation assigned for right wrist 
sprain.  

In the May 2003 statement, it appears that the veteran is 
claiming that his multiple joint pain and respiratory 
problems are symptoms of his chronic fatigue syndrome.  This 
is referred to the RO for clarification.  

Furthermore, in July 1993, the veteran claimed service 
connection for a dental condition.  It does not appear that 
this claim was developed.  This is referred to the RO for 
appropriate development.  


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence provided to the appellant by the RO meets 
these requirements.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issues currently in 
appellate status.  If the benefits sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




